Exhibit 10.7

SANGAMO BIOSCIENCES, INC.

AUTOMATIC STOCK OPTION AGREEMENT

RECITALS

A. The Corporation has implemented an automatic grant program under the Plan
pursuant to which eligible non-employee members of the Board will automatically
receive equity awards at periodic intervals over their period of Board service
in order to provide such individuals with a meaningful incentive to continue to
serve as members of the Board.

B. Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to purchase shares of Common
Stock under the Plan.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, a Non-Statutory Option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3. Limited Transferability.

(a) This option may be assigned in whole or in part during Optionee’s lifetime
to one or more of the Optionee’s Family Members or to a trust established for
the exclusive benefit of Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment.

(b) Should the Optionee die while holding this option, then this option shall be
transferred in accordance with Optionee’s will or the laws of inheritance.
However, Optionee may designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such



--------------------------------------------------------------------------------

beneficiary or beneficiaries upon the Optionee’s death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.

4. Exercisability/Vesting.

(a) This option shall be immediately exercisable for any or all of the Option
Shares, whether or not the Option Shares are at the time vested in accordance
with the Vesting Schedule, and shall remain so exercisable until the Expiration
Date or sooner termination of the option term under Paragraph 5 or 6.

(b) Optionee shall, in accordance with the Vesting Schedule set forth in the
Grant Notice, vest in the Option Shares in one or more installments over his or
her period of Board service. The Option Shares shall, however, be subject to
accelerated vesting pursuant to the provisions of Paragraph 5, 6 or 7, but in no
event shall any additional Option Shares vest following Optionee’s cessation of
service as a Board member.

5. Cessation of Board Service. Should Optionee’s service as a Board member cease
while this option remains outstanding, then the option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:

(a) Should Optionee cease to serve as a Board member for any reason (other than
death or Permanent Disability) while this option is outstanding, then the period
during which this option may be exercised shall be reduced to a twelve
(12)-month period measured from the date of such cessation of Board service, but
in no event shall this option be exercisable at any time after the Expiration
Date. During such limited period of exercisability, Optionee (or the person or
persons to whom this option is transferred pursuant to a permitted transfer
under Paragraph 3) may not exercise this option in the aggregate for more than
the number of Option Shares (if any) in which Optionee is vested on the date of
his or her cessation of Board service. Upon the earlier of (i) the expiration of
such twelve (12)-month period or (ii) the specified Expiration Date, the option
shall terminate and cease to be exercisable with respect to any vested Option
Shares for which the option has not been exercised.

(b) Should Optionee die during the twelve (12)-month period following his or her
cessation of Board service but while this option is outstanding, then (i) the
personal representative of Optionee’s estate or (ii) the person or persons to
whom the option is transferred pursuant to Optionee’s will or the laws of
inheritance following Optionee’s death or to whom the option is transferred
during Optionee’s lifetime pursuant to a permitted transfer under Paragraph 3 or
(iii) the designated beneficiary or beneficiaries of this option (as the case
may be) shall have the right to exercise this option for any or all of the
Option Shares in which Optionee is vested at the time of Optionee’s cessation of
Board service (less any Option Shares purchased by Optionee after such cessation
of Board service but prior to death). Any such right



--------------------------------------------------------------------------------

to exercise this option shall terminate, and this option shall accordingly cease
to be exercisable for such vested Option Shares, upon the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Optionee’s
cessation of Board service or (ii) the specified Expiration Date.

(c) Should Optionee cease service as a Board member by reason of death or
Permanent Disability, then any Option Shares at the time subject to this option
but not otherwise vested shall vest in full so that this option may be exercised
for any or all of the Option Shares as fully vested shares of Common Stock at
any time prior to the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s cessation of Board service or
(ii) the specified Expiration Date, whereupon this option shall terminate and
cease to be outstanding.

(d) Upon Optionee’s cessation of Board service for any reason other than death
or Permanent Disability, this option shall immediately terminate and cease to be
outstanding with respect to any and all Option Shares in which Optionee is not
otherwise at that time vested in accordance with the normal Vesting Schedule or
the special vesting acceleration provisions of Paragraphs 6 and 7 below.

6. Change in Control.

(a) Should a Change in Control occur during Optionee’s period of Board service,
then any Option Shares at the time subject to this option but not otherwise
vested shall automatically vest so that this option shall, immediately prior to
the specified effective date for that Change in Control, become exercisable for
all of the Option Shares as fully vested shares of Common Stock and may be
exercised for any or all of those vested shares. Immediately following the
consummation of the Change in Control, this option shall terminate and cease to
be outstanding, except to the extent assumed by the successor corporation or its
parent company or otherwise continued in effect pursuant to the terms of the
Change in Control transaction.

(b) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control transaction, the successor corporation may, in connection with the
assumption or continuation of this option, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such Change in Control transaction.



--------------------------------------------------------------------------------

7. Hostile Take-Over/Hostile Tender-Offer. In the event of a Hostile Take-Over
effected during Optionee’s period of Board service, any Option Shares at the
time subject to this option but not otherwise vested shall automatically vest so
that this option shall, immediately prior to the effective date of that Hostile
Take-Over, become exercisable for all of the Option Shares as fully vested
shares of Common Stock and may be exercised for any or all of those vested
shares. This option shall remain exercisable for such fully vested Option Shares
until the earliest to occur of (i) the specified Expiration Date, or (ii) the
sooner termination of this option in accordance with Paragraph 5 or 6.

8. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution or should there occur any merger, consolidation or
other reorganization (including, without limitation, a Change in Control
transaction), then equitable adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

9. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

10. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation,

(B) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date,



--------------------------------------------------------------------------------

(C) shares of Common Stock otherwise issuable under the option but withheld by
the Corporation in satisfaction of the exercise price, with such withheld shares
to be valued at Fair Market Value on the Exercise Date, or

(D) to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (I) to a brokerage firm (reasonably satisfactory to the Corporation
for purposes of administering such procedure in accordance with the
Corporation’s pre-clearance/pre-notification policies) to effect the immediate
sale of the purchased shares and remit to the Corporation, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
income and employment taxes required to be withheld by the Corporation by reason
of such exercise and (II) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on such settlement date in
order to complete the sale.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(b) Except to the extent the sale and remittance procedure is utilized in
connection with the option exercise, payment of the Exercise Price must
accompany the Notice of Exercise (or the Purchase Agreement) delivered to the
Corporation in connection with the option exercise.

(c) As soon after the Exercise Date as practical, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation’s repurchase rights and may be held in escrow
with the Corporation until such shares vest.

(d) In no event may this option be exercised for any fractional shares.

11. No Impairment of Rights. This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or the
stockholders to remove Optionee from the Board at any time in accordance with
the provisions of applicable law.



--------------------------------------------------------------------------------

12. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

13. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3 or 6, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.

14. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

15. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.

16. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Automatic Stock Option Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets I complete liquidation or
dissolution of the Corporation, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders.

D. Code shall mean the Internal Revenue Code of 1986, as amended.

E. Common Stock shall mean shares of the Corporation’s common stock.

F. Corporation shall mean Sangamo BioSciences, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Sangamo BioSciences, Inc. which shall by appropriate action adopt the
Plan.

 

A-1



--------------------------------------------------------------------------------

G. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.

H. Exercise Price shall mean the exercise price per share as specified in the
Grant Notice.

I. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

J. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global or Global
Select Market, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers for that particular Stock Exchange
and published in The Wall Street Journal. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

K. Family Member shall mean any of the following members of the Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.

L. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

M. Grant Notice shall mean the Notice of Grant of Automatic Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

A-2



--------------------------------------------------------------------------------

N. Hostile Take-Over shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination, or

(ii) a Hostile Tender-Offer.

O. Hostile Tender-Offer shall mean the acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board does not recommend such stockholders
to accept.

P. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

Q. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

R. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

S. Option Shares shall mean the number of shares of Common Stock subject to the
option.

T. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

U. Permanent Disability shall mean the inability of Optionee to perform his or
her usual duties as a member of the Board by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve
(12) months or more.

V. Plan shall mean the Corporation’s 2013 Stock Incentive Plan.

W. Purchase Agreement shall mean the stock purchase agreement (in form and
substance satisfactory to the Corporation) which grants the Corporation the
right to repurchase, at the Exercise Price, any and all unvested Option Shares
held by Optionee at the

 

A-3



--------------------------------------------------------------------------------

time of Optionee’s cessation of Board service and which precludes the sale,
transfer or other disposition of any purchased Option Shares while those shares
are unvested and subject to such repurchase right.

X. Stock Exchange shall mean the American Stock Exchange, the NASDAQ Global or
Global Select Market, or the New York Stock Exchange.

Y. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice, pursuant to which the Option Shares will vest in one or more
installments over the Optionee’s period of Board service, subject to
acceleration in accordance with the provisions of the Agreement.

 

A-4